  Case 1:19-cr-00280-LDH Document 22 Filed 10/08/20 Page 1 of 1 PageID #: 84




                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Eastern District of New York

DKK                                                271 Cadman Plaza East
F. #2018R00673                                     Brooklyn, New York 11201


                                                   October 8, 2020

By ECF

Honorable LaShann DeArcy Hall
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

               Re:    United States v. Ashiqul Alam
                      Criminal Docket No. 19-280 (LDH)

Dear Judge DeArcy Hall:

                 The government writes in response to the Court’s request for an update in the
above-referenced matter in light of the Court’s adjournment of the October 14, 2020 status
conference to November 20, 2020 because of the ongoing public health crisis. The government
has conferred with defense counsel, who represents that plea negotiations have been slowed by
that ongoing crisis, but the parties believe that they continue to make progress toward a potential
disposition short of trial. On October 7, 2020, defense counsel informed the government that the
defendant consents to the exclusion of time from October 7, 2020 to November 20, 2020. The
government respectfully requests that the Court enter an order on the docket to exclude such time
in the interests of justice.

                                                      Respectfully submitted,

                                                      SETH D. DUCHARME
                                                      Acting United States Attorney

                                             By:       /s/ David K. Kessler
                                                      David K. Kessler
                                                      Michael T. Keilty
                                                      Jonathan E. Algor
                                                      Assistant U.S. Attorneys
                                                      (718) 254-7000

Cc: Defense counsel (by ECF)
